IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,166-01


                       EX PARTE HARRY JOSEPH COHEN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1415350-A IN THE 180th DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of forgery and

sentenced to twelve months years’ imprisonment. He did not appeal his conviction.

        Applicant contends, and the trial court finds, the State notified Applicant of potentially

exculpatory information regarding the complainant in this case after Applicant had been convicted.

The trial court also concludes this evidence was impeachment evidence that was material, and it

could have made the difference between conviction and acquittal, and the trial court recommends
                                                                                                  2

this Court grant relief pursuant to Brady v. Maryland, 373 U.S. 83 (1963).

       Relief is granted. The judgment in Cause No. 1415350 in the 180th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 16, 2015
Do not publish